DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 7/15/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 7/15/2021 have been considered but they are not persuasive.
Regarding the amended claim 14, the applicant argues the rejection under 35 USC 102(a) (1) is improper because Fan (US 2015/0035028) does not disclose the newly added claim limitation of “a light shielding unit that blocks light which enters the output unit, wherein the photoelectric conversion unit is provided between light shielding units in a direction that intersects an optical axis of the microlens”. The examiner respectfully disagrees. Figure 7 and related text of Fan disclose a light shielding unit (722, [59]) that blocks light which enters the output unit (712/716/746, [62]), wherein the photoelectric conversion unit (708, [58]) is provided between light shielding units (722, [59]) in a direction that intersects an optical axis of the microlens (734, [75]). Therefore, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b)
In claim 19, line 4, the limitation ”the portion of the light shielding unit” renders the claim indefinite because it lacks antecedent basis and no portion of the light shielding unit was previously recited.  Therefore, it is suggested Applicant change “the portion of the light shielding unit” in claim 19, line 4 to “the portion of the photoelectric conversion unit”.  Otherwise, the antecedent basis in unclear.  For examination purposes, the limitation will be interpreted and examined as “the portion of the photoelectric conversion unit”recited in claim 19.  Correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 17-18, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2015/0035028).

a microlens (734, [75]); 
a photoelectric conversion unit (708, [58]) that photoelectrically converts light that has transmitted through the microlens (734, [75]) and generates an electric charge; 
an output unit (712/716/746, [62]) that outputs a signal based on the electric charge generated by the photoelectric conversion unit (708, [58]) ([49], [62], figures); and 
a light shielding unit (722, [59]) that blocks light which enters the output unit (712/716/746, [62]), 
wherein the photoelectric conversion unit (708, [58]) is provided between light shielding units (722, [59]) in a direction that intersects an optical axis of the microlens (734, [75]).
Regarding claim 15, Fan discloses the image sensor according to claim 14 as described above.
Fan further discloses, in at least figures 6, 7, and related text, the light shielding unit (722, [59]) is provided next to the photoelectric conversion unit (708, [58]) in the direction that intersects the optical axis of the microlens (734, [75]).
Regarding claim 17, Fan discloses the image sensor according to claim 14 as described above.
Fan further discloses, in at least figures 6, 7, and related text, the light shielding unit (722, [59]) has a recess shape (figures).
Regarding claim 18, Fan discloses the image sensor according to claim 14 as described above.

Regarding claim 20, Fan discloses the image sensor according to claim 14 as described above.
Fan further discloses, in at least figures 6, 7, and related text, the output unit (712/716/746, [62]) has a first accumulation unit (712, [58]) that accumulates the electric charge generated by the photoelectric conversion unit (708, [58]), and the light shielding unit (722, [59]) blocks light that enters the first accumulation unit (712, [58]).
Regarding claim 21, Fan discloses the image sensor according to claim 20 as described above.
Fan further discloses, in at least figures 6, 7, and related text, a transfer unit (714/744, [58], [62]) that is provided between the photoelectric conversion unit (708, [58]) and the first accumulation unit (712, [58]) in an optical axis direction of the microlens (734, [75]) and transfers the electric charge generated by the photoelectric conversion unit (708, [58]) to the first accumulation unit (712, [58]).
Regarding claim 22, Fan discloses the image sensor according to claim 20 as described above.
Fan further discloses, in at least figures 6, 7, and related text, the output unit (712/716/746, [62]) has a second accumulation unit (716, [62]) to which the electric charge accumulated in the first accumulation unit (712, [58]) is transferred ([49], [62], figures), and the 
Regarding claim 23, Fan discloses the image sensor according to claim 20 as described above.
Fan further discloses, in at least figures 6, 7, and related text, a substrate (738/710/748, [62]) on which the photoelectric conversion unit (708, [58]) and the output unit (712/716/746, [62]) are provided, and the light shielding unit (722, [59]) is provided on the substrate (738/710/748, [62]).
Regarding claim 24, Fan discloses the image sensor according to claim 23 as described above.
Fan further discloses, in at least figures 6, 7, and related text, the substrate (738/710/748, [62]) has an oxide layer (720/724, [59]), and 
the light shielding unit (722, [59]) is provided on the oxide layer (720/724, [59]).
Regarding claim 25, Fan discloses the image sensor according to claim 23 as described above.
Fan further discloses, in at least figures 6, 7, and related text, a portion of the photoelectric conversion unit (708, [58]) and the light shielding unit (722, [59]) are provided on the oxide layer (720/724, [59]).
Regarding claim 26, Fan discloses the image sensor according to claim 23 as described above.
Fan further discloses, in at least figures 6, 7, and related text, a wiring layer (704/748, [58], [62]) that transmits the signal output from the output unit (712/716/746, [62]), 

Regarding claim 27, Fan discloses the image sensor according to claim 14 as described above.
Fan further discloses, in at least figures 5, 6, 7, and related text, an image-capturing device (the limitation of “an image-capturing device” has not patentable weight because it is interpreted as intended use), comprising: 
an image sensor according to claim 14; and 
a generation unit (502, [45]) that generates image data based on the signal output from the output unit (712/716/746, 606/608/610, [49], [62]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2015/0035028) in view of Kim (US 2015/0256769).
Regarding claim 16, Fan discloses the image sensor according to claim 14 as described above.
Fan does not explicitly disclose the light shielding unit is provided so as to surround the photoelectric conversion unit.

Fan and Kim are analogous art because they both are directed to image sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fan with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Fan to have the light shielding unit being provided so as to surround the photoelectric conversion unit, as taught by Kim, for the purpose of providing an image sensor that supports a global shutter by blocking a part of incident light ([5], Kim).
Regarding claim 19, Fan discloses the image sensor according to claim 14 as described above.
Fan further discloses, in at least figures 6, 7, and related text, a portion of the photoelectric conversion unit (708, [58]) is provided closer to the microlens (734, [75]) than the light shielding unit (722, [59]) in an optical axis direction of the microlens (734, [75]).
Fan does not explicitly disclose a part other than the portion of the light shielding unit (the portion of the light shielding unit is interpreted as “the portion of the photoelectric conversion unit) is provided closer to the output unit than the light shielding unit in the optical axis direction of the microlens.

Fan and Kim are analogous art because they both are directed to image sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fan with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Fan to have the part other than the portion of the light shielding unit (the portion of the light shielding unit is interpreted as “the portion of the photoelectric conversion unit) being provided closer to the output unit than the light shielding unit in the optical axis direction of the microlens, as taught by Kim, for the purpose of providing an image sensor that supports a global shutter by blocking a part of incident light ([5], Kim).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TONG-HO KIM/             Primary Examiner, Art Unit 2811